J. S34041/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

VALLEY TRUCK CENTER, INC.       :            IN THE SUPERIOR COURT OF
                                :                  PENNSYLVANIA
                v.              :
                                :
MARGARITA EXPRESS, LLC AND      :
ANGEL E. PEREZ-REYNOSO, AND     :
AUSTIN ENVIRONMENTAL,           :
C/O MAINE TRAILER REGISTRATION  :                No. 2013 MDA 2019
                                :
APPEAL OF: AUSTIN ENVIRONMENTAL :


             Appeal from the Order Entered November 14, 2019,
            in the Court of Common Pleas of Lackawanna County
                      Civil Division at No. 2018-CV-4494


BEFORE: PANELLA, P.J., BENDER, P.J.E. AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 15, 2020

      Austin Environmental appeals from the November 14, 2019 order

granting appellee, Valley Truck Center, Inc.’s (“Valley Truck”), motion to

amend the amount of the December 11, 2018 default judgment entered

against appellant for unpaid towing and storage fees.1     For the following

reasons, we affirm.

      The trial court summarized the relevant facts and procedural history of

this case as follows:

            On August 20, 2018, [Valley Truck] commenced this
            action against defendants, Margarita Express, LLC

1We note that appellant’s notice of appeal also references the trial court’s
October 25, 2019 order denying appellant’s “Petition to Strike and/or Open
Default Judgment.”
J. S34041/20


          (“Margarita”),       Angel      E.     Perez-Reynoso
          (“Perez-Reynoso”), and [appellant] asserting claims
          for breach of implied contract and unjust enrichment.
          Valley Truck avers that Perez-Reynoso was the
          operator of a tractor owned by Margarita and a trailer
          owned by [appellant] that were involved in a single
          vehicle accident on Interstate Route 81 on June 15,
          2018. It has alleged that the trailer overturned,
          causing its cargo to be strewn on the Interstate, and
          requiring the Pennsylvania State Police to contact
          Valley Truck to assist with the cleanup of the area of
          the Interstate by removing the rubbish from the
          Interstate, transporting the same in dumpsters to
          Keystone Sanitary Landfill, remov[ing] the vehicles
          (tractor and trailer) from the Interstate, and storing
          the same at its storage facility, awaiting further
          instruction from Margarita and [appellant].

          Valley Truck claims that it contacted Margarita and
          [appellant] on numerous occasions to inquire as to
          what action should be taken with respect to their
          tractor, trailer, and property that remain[ed] stored
          at the facility of [Valley Truck] for an extended period
          of time, and that it also provided invoices to Margarita
          and [appellant] for the costs of cleanup, disposal, and
          storage of the vehicles and rubbish in the amount of
          $44,411.51. It submits that although demand has
          been made, no payment in full was received.
          Additionally, Valley Truck contends that storage costs
          continue to accrue at the rate of $200.00 per day
          ($100 tractor/$100 trailer) from June 17, 2018, until
          the property has been removed and/or this matter has
          been resolved. In its prayers for relief, it demands
          judgment in the amount of $56,411.51, as well as an
          additional $200.00 per day for storage fees together
          with reasonable attorney fees and any other relief that
          the Court deems reasonable.

          [Appellant] was served with the Complaint by Deputy
          Sheriff Natalie George on August 24, 2018. Based
          upon [appellant’s] failure to file a timely responsive
          pleading, Valley Truck forwarded a 10[-]day notice of
          its intent to enter a default judgment to [appellant]
          on November 21, 2018. In the absence of any reply,


                                   -2-
J. S34041/20


           Valley Truck filed a default judgment against
           [appellant] in the amount of $82,013.56 on
           December 11, 2018.

           Although Margarita and Perez-Reynoso mounted a
           defense by filing pleadings and participating in this
           litigation, [appellant] declined to do so, and Valley
           Truck ultimately filed an amended Writ of Execution
           against [appellant] in the amount of $86,697.69 on
           July 18, 2019. Almost two months later, and more
           than nine months after the entry of the default
           judgment against it, [appellant] filed a petition on
           September 16, 2019, seeking to strike or open the
           default judgment. Valley Truck opposed that petition,
           and following the completion of oral argument on
           October 22, 2019, Judge Thomas J. Munley entered
           an Order on October 25, 2019, denying [appellant’s]
           petition to strike or open the default judgment.

           At least three business days prior to November 14,
           2019, Valley Truck served [appellant] with its “Motion
           to Amend Judgment Amount.” Valley Truck’s motion
           memorializes the earlier filings in this litigation,
           including the entry of the default judgment in the
           amount of $82,013.56 and Judge Munley’s ruling
           denying [appellant’s] petition to strike or open that
           judgment. It asserts that additional storage charges
           accrued subsequent to the date of that default
           judgment and until the time that the tractor and trailer
           were eventually removed from Valley Truck’s storage
           facility. Based upon the daily storage charges set
           forth in Valley Truck’s complaint and attached exhibit,
           Valley Truck attested that the total amount due and
           owing was $109,911.51, and sought to modify the
           previously entered judgment against [appellant] to
           reflect the final amount of $109,911.51 plus costs and
           statutory interest.

Trial court opinion, 4/29/20 at 2-4 (citations, internal quotation marks, and

some brackets omitted).




                                    -3-
J. S34041/20

        On November 14, 2019, the trial court entered an order granting

Valley Truck’s motion to amend the default judgment from $82,013.56 to

$109,911.51 to reflect the additional storage fees that had accrued as of that

date.    On November 18, 2019, Valley Truck filed a praecipe for writ of

execution in the judgment amount of $109,911.51, plus statutory interest,

poundage, and fees, for the total sum of $116,938.84. Appellant filed a notice

of appeal on December 10, 2019. Thereafter, the trial court ordered appellant

to file a concise statement of errors complained of on appeal, in accordance

with Pennsylvania Rule of Appellate Procedure 1925(b).          Appellant filed its

timely Rule 1925(b) statement on January 7, 2020, and the trial court filed its

Rule 1925(a) opinion on April 29, 2020.

        On February 13, 2020, this court directed appellant to show cause,

within ten days, as to why its appeal from the November 14, 2019 order

amending the default judgment should be quashed as interlocutory, given that

claims against the other defendants remained pending. (See per curiam

order, 2/13/20.) On February 27, 2020, appellant filed an untimely response

to the rule to show cause order, arguing that the November 14, 2019 order

was immediately appealable as an order affecting a judgment. On March 18,

2020, the rule to show cause order was discharged, and the issue was referred

to this panel.

        Appellant raises the following issues for our review:

              1.    Whether the trial court erred in denying
                    [appellant’s] petition to strike and/or open


                                       -4-
J. S34041/20


                   default judgment when proper service was not
                   shown of the complaint upon [appellant] when
                   [Valley Truck’s] own complaint avers a different
                   address than the address at which [appellant]
                   was allegedly served; and when [appellant]
                   provided undisputed evidence that the address
                   at which service was allegedly completed was
                   not the registered corporate office or principal
                   place of business of [appellant?]

            2.     Whether the trial court erred in granting [Valley
                   Truck’s] motion to reassess damages without a
                   hearing when the original amount of damages
                   was determined to be for a sum certain, based
                   upon     [Valley     Truck’s]     pleadings   and
                   calculations, at the time of entry of the default
                   judgment by the Prothonotary and when:
                   (a) [Valley Truck] submitted no documentation
                   or evidence to support its claim for an additional
                   damages award and for additional storage and
                   cleanup costs; and (b) at the time of entry of
                   judgment there was no request by [Valley
                   Truck] for trial or hearing to determine damages
                   as would be required under Pa.R.C.P. 1037, and
                   when the damages are not apparent on the face
                   of the complaint[?]

Appellant’s brief at 4 (extraneous capitalization omitted).

      Prior to consideration of the merits of appellant’s claims, we must first

determine whether the appeal is properly before us. It is well established that

“[t]he appealability of an order directly implicates the jurisdiction of the court.”

Bailey v. RAS Auto Body, Inc., 85 A.3d 1064, 1067 (Pa.Super. 2014)

(citation and quotation marks omitted). Under Pennsylvania law,

            an appeal may be taken from: (1) a final order or an
            order certified as a final order (Pa.R.A.P. 341); (2) an
            interlocutory order as of right (Pa.R.A.P. 311); (3) an
            interlocutory order by permission (Pa.R.A.P. 312,



                                       -5-
J. S34041/20


            1311, 42 Pa.C.S.A. § 702(b)); or (4) a collateral order
            (Pa.R.A.P. 313).

Commonwealth v. Tchirkow, 160 A.3d 798, 803 (Pa.Super. 2017) (internal

quotation marks and case citations and omitted). “A final order is one that

disposes of all the parties and all the claims . . . or is entered as a final order

pursuant to the trial court’s determination.” Veloric v. Doe, 123 A.3d 781,

784 (Pa.Super. 2015) (internal case citations and quotation marks omitted);

see also Pa.R.A.P. 341(b). Rule 341(c) governs the determination of a final

order and provides, in relevant part, as follows:

            When more than one claim for relief is presented in an
            action, whether as a claim, counterclaim, cross-claim,
            or third-party claim, or when multiple parties are
            involved, the trial court or other government unit may
            enter a final order as to one or more but fewer than
            all of the claims and parties only upon an express
            determination that an immediate appeal would
            facilitate resolution of the entire case. Such an order
            becomes appealable when entered. In the absence of
            such a determination and entry of a final order, any
            order or other form of decision that adjudicates fewer
            than all the claims and parties shall not constitute a
            final order . . . .

Pa.R.A.P. 341(c).

       Instantly, appellant has appealed from the trial court’s November 14,

2019    order   amending    the   default   judgment    entered   against   it   on

December 11, 2018.      As noted, however, appellant’s notice of appeal also

references the trial court’s October 25, 2019 order denying its petition to strike

and/or open the default judgment.




                                       -6-
J. S34041/20

      Preliminarily, we note that to the extent appellant purports to appeal

from the October 25, 2019 order denying appellant’s “Petition to Strike and/or

Open Default Judgment,” the appeal is untimely on its face. It is well settled

that a notice of appeal must “be filed within 30 days after the entry of the

order from which the appeal is taken,” Pa.R.A.P. 903, and this court “may not

enlarge the time for filing a notice of appeal.” Pa.R.A.P. 105(b). Here, the

trial court’s order denying the petition to strike or open was entered on

October 25, 2019, and thus, the period from which to timely appeal that order

expired on November 25, 2019. See Pa.R.A.P. 903. Appellant did not file its

notice of appeal in this matter until December 10, 2019, more than two weeks

past the deadline.

      Appellant contends that its appeal should be deemed timely because the

trial court’s November 14, 2019 order amending the default judgment amount

was immediately appealable of right as an order affecting a judgment,

pursuant to Rule 311(a)(1). See Pa.R.A.P. 311(a)(1) (providing for appeal as

of right from an order refusing to open, vacate, or strike off a judgment);

see also response to rule to show cause, 2/27/20 at ¶ 3.

      Appellant is correct that an order denying a petition to strike and/or

open a default judgment may constitute a final, appealable order. See, e.g.,

Keller v. Mey, 67 A.3d 1, 4 n.5 (Pa.Super 2013). Nonetheless, the record

reflects that appellant has failed to file an answer to Valley Truck’s motion to

amend the default judgment, nor did it raise any of the claims it now raises



                                     -7-
J. S34041/20

on appeal during oral argument on the motion. Accordingly, to the extent

appellant appeals from the November 14, 2019 order granting Valley Truck’s

motion to amend the amount of the December 11, 2018 default judgment, we

agree with the trial court that the claims appellant raises for the first time in

its Rule 1925(b) statement are waived.         See Pa.R.A.P. 302(a) (stating,

“[i]ssues not raised in the trial court are waived and cannot be raised for the

first time on appeal”); see also trial court opinion, 4/29/20 at 6.

      Based on the foregoing, we affirm the trial court’s November 14, 2019

order granting Valley Truck’s motion to amend the amount of the

December 11, 2018 default judgment entered against appellant.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/15/2020




                                      -8-